DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 21 September 2021.  Claims 1-8 and 12-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, as well as the cancellation of claims 9-11, and the addition of new claims 12-19.

Claim Objections
Claims 1, 5, 7, 12, 16, and 19 are objected to because of the following informalities:
In claim 1, line 6, “said content” should apparently read --said immersive content--.
In claim 5, line 3, “the content” should apparently read --the immersive content--.
In claim 7, line 1, “wherein in” should apparently read --wherein-- (i.e., “in” should be deleted).
In claim 12, line 8, “said content” should apparently read --said immersive content--.
In claim 16, line 1, “immersive content” should apparently read --said immersive content-- or --the
In claim 16, line 2, “the content” should apparently read --the immersive content--.
In claim 19, line 1, “theron” should apparently read --thereon--
In claim 19, line 2, “caused” should apparently read --cause-- and “the steps” should apparently read --steps--.
In claim 19, line 8, “said content” should apparently read --said immersive content--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the level of delirium" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected by virtue of their dependence upon claim 1.
Claim 12 recites the limitation "the level of delirium" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13-18 are rejected by virtue of their dependence upon claim 12.
Claim 19 recites the limitation "the level of delirium" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 and 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, for the reasons presented in the previous Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791